Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA

    SECURITIES AND EXCHANGE                          )
    COMMISSION,                                      )
                                                     )
                                 Plaintiff,          )
                                                     )
          v.                                         )
                                                     )
    JUSTIN W. KEENER D/B/A JMJ FINANCIAL,            )       No. 20-cv-21254
                                                     )
                                 Defendant.          )       Hon. Beth Bloom
                                                     )
                                                     )

       PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S REPLY TO
     DEFENDANT’S OPPOSITION TO ITS MOTION FOR SUMMARY JUDGMENT
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 2 of 14



                                           INTRODUCTION

          Defendant claimed in his Motion for Summary Judgment that he is not a dealer and that

  “there is no genuine dispute as to any material fact” as to that issue. DE 71 at 8. Now, after the

  SEC has established in its Motion for Summary Judgment, that the undisputed facts show he is

  operating as an unregistered dealer, Defendant completely changes course and asserts that the very

  same “record is replete with disputed facts.” DE 90 at 2. According to the plain language of the

  statute and the controlling case law, the undisputed facts establish that Defendant operated JMJ

  Financial as a commercial enterprise, the sole purpose of which was to generate profits from selling

  stock converted from the numerous convertible notes he and his employees bought from more than

  a hundred penny stock issuers. Defendant is, as a matter of law, an unregistered dealer.

          Defendant’s repeated and reworked Due Process arguments have not improved over time.

  He now admits that the statute is not vague or ambiguous. This alone substantially undermines his

  claim. He also reiterates his unpersuasive argument that in suing him, the SEC has somehow

  contradicted prior guidance. This is more of an impermissible estoppel claim than a serious fair

  notice argument. Moreover, the Guide to Broker-Dealer Registration (“Guide”) states on its face

  that it is not a source of law and that the law controls.

          Defendant finally asserts that the statute of limitations had expired when the SEC filed its

  complaint because it had a “complete and present cause of action” as early as 2010—an argument

  that the Almagarby court expressly rejected. See SEC v. Almagarby, 479 F. Supp.3d 1266, 1270-71

  (S.D.Fl. 2020). The statute of limitations offers no protection for continuing violations of the law.

  Id. Where, as here, Defendant continued his dealer operations during the limitations period, the

  SEC’s action is timely under both 28 U.S.C. § 2462 and Section 21(d)(8) of the Exchange Act (and

  as extended by the one-year tolling agreement Defendant signed). (The parties agree that, for

  purposes of determining liability, the Relevant Period is “from at least January 2015 through January
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 3 of 14



  2018. See DE 30 at ¶¶ 2, 8 (hereinafter “Answer”).)

          The Court should grant the SEC’s motion for summary judgment as Defendant operated an

  established and prolific convertible notes business through which he purchased convertible notes

  and sold newly issued securities into the public market, he was not registered as a dealer, and, as a

  matter of law, he violated Section 15(a) of the Exchange Act.

                                          LEGAL STANDARD

          “The court shall grant summary judgment if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). Where the parties have filed cross-motions for summary judgment and do not actually

  disagree as to the facts, summary judgment should be entered in favor of the party that establishes,

  as a matter of law, that Defendant was an unregistered dealer in violation of Section 15(a). See

  Almagarby, 479 F.Supp.3d at 1270 (citing Clark v. Coates & Clark Inc., 929 F.2d 604, 608 (11th Cir.

  1991). To the extent Defendant now has changed his position and asserts that material facts are in

  dispute, he must “set forth specific facts showing that there is a genuine issue for trial.” Id. (citing

  Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986). Defendant has failed to meet his burden.

                                         UNDISPUTED FACTS

          Defendant does not dispute any of the following facts: He does business under the “fictitious

  name” JMJ Financial (registered in Florida in 2008). DE 88 at ¶ 4 (Defendant’s Opposition

  Statement of Facts (“DSMF”)). He had offices in Miami, Florida, San Diego, California, and San

  Juan, Puerto Rico. Id. at ¶ 5. Defendant spent $1,997,248 in 2014, $2,695,185 in 2015, $2,428,808 in

  2016, and $1,629,300 in 2017 on employee payroll. Id. at ¶ 7.

          Defendant has never registered with the SEC as a securities dealer. Id. at ¶ 2. He bought

  securities in the form of convertible notes from issuers from at least January 2015 through January

  2018. Answer at ¶¶ 2, 8. He personally negotiated the terms for these convertible notes and signed


                                                      2
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 4 of 14



  the contracts. DSMF ¶ 9. He converted the notes to stock of the issuer. Answer ¶ 2 (“Defendant

  further admits that he converted more than 100 such notes from more than 100 different microcap

  issuers during the Relevant Period.”); id. at ¶ 8; DSMF ¶ 29. He received stock from these

  conversions at a discount to the prevailing market price. DSMF ¶ 15 (Keener stated convertible

  notes from 2014 to 2016 generally had a “10 percent discount to 40 or 50 percent discount”). The

  converted stock was newly issued. DE 71 at 22 (Def. MSJ) (“Convertible notes are, by definition, a

  way for new stock to come into the market.”). He sold “billions” of shares of that converted stock

  in the market. Answer ¶¶ 1, 2, 8, 18; see also DSMF ¶¶ 30-33.

          Defendant advertised his interest in buying convertible notes. From at least 2015 through

  2017, he operated a website that described a type of convertible note that he was willing to purchase

  called a “QuickLoan.” DSMF ¶¶ 11, 44. He issued press releases that made statements such as

  “JMJ Financial’s primary investment vehicle, the QuickLoan, allows small publicly-traded companies

  the ability to access up to $500,000 utilizing a simple two-page promissory note” and “Keener and

  JMJ Financial have committed $20,000,000 to unsecured investments in 2016.” Id. at ¶ 54. He had

  employees who contacted “hundreds” of companies to inquire whether they could sell him

  convertible notes. Id. at ¶¶ 50, 64.

          Defendant sponsored and, with his employees, attended approximately 10 industry

  conferences in 2016 to “network[]” and meet “companies who are seeking investors.” Id. at ¶ 51,

  53. He hosted a dinner at Nobu Restaurant in Las Vegas for 24 “brokers and finders” on April 13,

  2015. Id. at ¶ 56. He held a “Partner Seminar” at the Wynn Hotel in Las Vegas on August 14, 2015.

  Id. at ¶ 58. He held a “Broker and Finder Seminar” at the Wynn Hotel on April 8, 2016, where he

  covered all expenses for attendees, including the cost of accommodations and airfare. Id. at ¶ 59. At

  both Wynn Hotel events, he made a presentation that included a notarized affidavit of his CFO

  Conrad Nagel stating that JMJ Financial had “in excess of $20,000,000 in liquid cash and cash


                                                    3
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 5 of 14



  equivalents that is immediately available for investment into small cap emerging companies.” Id. at ¶

  60. He took business deductions of $103,399, $101,701, and $67,407 on his 2014, 2015 and 2016

  federal tax returns for the costs of sponsoring and sending his employees to industry conferences as

  well as sponsoring JMJ-branded conferences. Id. at ¶ 63. He also sent issuers branded “JMJ

  Financial” coffee mugs and jelly beans. Id. at ¶ 66.

                                                ARGUMENT

  A.      The Undisputed Facts Show That The SEC Is Entitled To Summary Judgment

          Despite arguing in his Motion for Summary Judgment that “there is no genuine dispute as to

  any material fact” (DE 71 at 8), Defendant now asserts at least a dozen times that, the same factual record,

  is replete with disputed facts. (DE 90 at 2, 4, 12, 14, 15, 17-19, 22-23, 25-26, 30). Contrary to

  Defendant’s change in position, the undisputed material facts set forth above, are more than

  sufficient to demonstrate that he violated Section 15(a)(1) of the Exchange Act by not registering

  with the SEC as a dealer. The Court should apply the plain language of the statute and the

  controlling precedent in the Eleventh Circuit, Big Apple and Eastside Church. 1 The result would be the

  same even if the Court were to apply only factors from SEC Guide, as Defendant urges it to do. See

  SEC Opp. Def. MSJ, DE 89 at 14-20.

          Defendant continues to insist that the factors contained in the Guide are the law 2 and claims

  that the SEC “ignores the content, purpose, or actual language of the statute.” DE 70 at 7-8. To




          1
            See SEC v. Big Apple Consulting USA, Inc., 783 F.3d 786, 809-10 (11th Cir. 2015); Eastside
  Church of Christ v. National Plan, Inc., 391 F.2d 357, 361-63 (5th Cir. 1968).
          2
            In asserting that the factors supplant the plain language of the statute and the controlling
  case law interpreting it, Defendant continues to rely, erroneously, on cases that defer to an agency’s
  interpretation of its own regulations. DE 90 at 10 (citing El Badrawi v. U.S., 787 F.Supp. 2d 204
  (D.Conn. 2011); Summit Petroleum v. EPA, 690 F.3d 793 (6th Cir. 2012). These two additional cases
  are inapposite. Where, as here, a court is interpreting a federal statute, and not an agency regulation,
  the plain language controls, Kaiser Aluminum & Chem. Corp. v. Bonjorno, 494 U.S. 827, 835 (1990). The
  Court not the agency is the ultimate arbiter of the statutory language. FTC v. Wyndham Worldwide
  Corp., 799 F.3d 236, 251 (3d Cir. 2015) (citing Skidmore v. Swift & Co. 323 U.S. 134, 140 (1944).
                                                         4
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 6 of 14



  the contrary, the SEC has consistently applied the plain language of the statute that defines a dealer

  as “any person engaged in the business of buying and selling securities … for such person’s own

  account through a broker or otherwise.” 15 U.S.C. §78o(a)(1). The Eleventh Circuit defines the

  operative phase “engaged in the business” as a “commercial enterprise carried on for profit, a

  particular occupation or employment habitually engaged in for livelihood or gain.” Big Apple, 783 F.3d

  at 809 (emphasis in original). A dealer is one whose “entire business model was predicated on the

  purchase and sale of securities,” “where they bought ‘stocks at deep discounts’ by contractual

  agreement” and “then resold those stocks for profit.” DE 29 at 9-10 (order denying motion to

  dismiss) (quoting Big Apple, 783 F.3d at 809-10) (emphasis in original).

          It is undisputed that Defendant bought numerous convertible notes, converted them into

  stock, and sold the shares in the market to earn profits. Answer ¶¶ 1, 2, 8, 18; DSMF ¶¶ 29-33. In

  his own words, he “converted more than 100 [convertible] notes from more than 100 different

  microcap issuers” over a three year period and sold “billions” of the resulting shares into the market.

  Answer ¶¶ 1, 2, 8, 18; see also DSMF ¶¶ 30-33. Defendant acquired stock directly from the issuers at

  a substantial discount to the prevailing market price pursuant to the contract terms of the

  convertible notes. DSMF ¶ 15 (discounts ranged up to 50%). 3 These facts make clear that

  Defendant operated a commercial enterprise through which he purchased and sold securities for

  livelihood or gain, and at no point in this case has he even suggested otherwise. Except for operating

  a much larger securities business, he is no different than the dealer-defendant in Almagarby. See 479 F.



          3
            Defendant erroneously claims that there is no authority, other than Big Apple, for the
  proposition that obtaining discounted stock from the issuer is indicative of dealer activity. DE 90 at
  19. The SEC has consistently cited In the Matter of Gordon Wesley Sodorff, Jr., 50 S.E.C. 1249, 1992 WL
  224082, at *4-5 (Sept. 2, 1992), in which the court considered discounts in finding the defendant was
  a dealer twenty-nine years ago, see 1992 WL 224082, at *5. Other courts have done so more recently as
  well. See SEC v. River North Equity LLC, 415 F. Supp. 3d 853, 858-59 (N.D. Ill. 2019) (finding it
  “particularly significant” that defendant purchased stock directly from the issuers at a discounted
  price); Almagarby, 479 F. Supp. 3d at 1272 (same).
                                                       5
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 7 of 14



  Supp. 3d at 1268 (MEG, Almagarby’s company, “simultaneously obtained convertible debentures or

  convertible notes … from the Issuers whose debt MEG had agreed to purchase, which gave MEG

  the right to convert the convertible debentures, or any portion of them, into discounted shares of

  the Issuer”).

          Defendant alleges that none of the facts that the SEC relies upon to show that he meets the

  operative language of the statute—“engaged in the business” —are relevant. DE 90 at 13-16.

  Rather than dispute these facts, Defendant claims “there is no basis in the law” for even considering

  that he “rented office space” in three separate locations; “had employees and contractors;”

  advertised his services on the internet and at conferences; engaged in a significant volume of

  transactions; and “created a computer system to find, manage, and account for investments.” Id.

  Similarly, Defendant insists that whether these activities make him a dealer is an issue for the jury.

  Id. He is incorrect. The plain language of the statute, “engage in the business,” makes these

  undisputed facts and others relevant and allows the Court to determine that Defendant, as a matter

  of law, was operating as an unregistered dealer. The strict application of the law to the undisputed

  facts is appropriate for summary judgment. See Almagarby, 479 F.Supp.3d at 1279.

          Separately, Defendant challenges whether the distribution of newly issued securities into the

  market is relevant to the inquiry. DE 90 at 17. Defendant does not dispute that the stock he sold

  from convertible notes was newly issued. DE 71 at 22 (Def. MSJ). As he put it, “[c]onvertible notes

  are, by definition, a way for new stock to come into the market.” Id. Courts and the SEC have

  found this practice to be relevant. See, e.g., River North, 415 F. Supp. 3d at 858 (finding it “particularly

  significant” that…like an underwriter, River North purchased stocks at a discounted price directly

  from numerous issuers…(instead of purchasing stocks already in the marketplace, like a trader)” and

  “turned a profit not from selling only after market prices increased (like a trader), but rather from

  quickly reselling at a marked-up price”) (citing Sodorff, 1992 WL 224082, at *5 (“Unlike an investor


                                                       6
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 8 of 14



  or trader, Sodorff’s profits did not result from appreciation in the value of the securities, but rather

  from his markup over the price he paid.”)).

          Defendant attempts to confuse the Securities Act and the Exchange Act by claiming that he

  was not an underwriter by virtue of his compliance with Rule 144, which is a “safe harbor” against

  underwriter status for the purpose of reselling unregistered securities in the market. DE 90 at 17.

  While the Rule freed him from having to file a registration statement before selling stock from

  notes, it did not change the fact that he still participated in the “sale or distribution of new issues.” 4

          Defendant attempts to distinguish Big Apple on two grounds: (1) that the case is “silent . . .

  on whether it is relevant that the stock was acquired ‘directly from the issuer’”; and (2) that Big Apple

  interpreted the definition of dealer under the Securities Act of 1933 and not the Exchange Act, so its

  holding is mere dicta. DE 90 at 20-21. First, Big Apple was far from silent about the relevance of

  acquiring stock directly from the issuer: The court stated, “As further evidence of their dealer status,

  Big Apple and MJMM purchased CyberKey stocks at deep discounts pursuant to its contractual

  agreement with CyberKey and then sold those stocks for profit.” 783 F.3d at 809-10 (emphasis

  added). Second, this Court has already dispensed with the argument that Big Apple’s treatment of the

  definition of “dealer” does not concern the Exchange Act. See DE 29 at 10 n. 2. Defendant’s effort

  to distinguish Almagarby—on the ground that the defendant there “did not obtain convertible notes

  directly from the issuer” (DE 90 at 20)—is equally unavailing, and rests on an incorrect reading of

  the case. See Almagarby, 479 F. Supp. 3d at 1268 (Almagarby’s company “obtained convertible

  debentures or convertible notes … from the Issuers”).

          Defendant erroneously claims that the SEC’s motion should be denied because it cannot


          4See Definition of Terms in and Specific Exemptions for Banks, Savings Associations, and
  Savings Banks Under Sections 3(a)(4) and 3(a)(5) of the Securities Exchange Act of 1934, SEC Rel.
  No. 34-47364, 2003 WL 328058, at *4 (Feb. 13, 2003) (emphasis added). Indeed, the Commission
  stated explicitly that having an exemption from registration, such as that under Rule 144, would not
  necessarily change its view of the seller’s status as an underwriter and thus a dealer. Id. at n. 21.
                                                        7
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 9 of 14



  meet the factors in the Guide. DE 90 at 10-11. Even if the Court were to apply only the factors set

  forth in the Guide, in lieu of the plain language of the statute, he would fare no better. As this

  Court has observed, the Guide indicates that a person may need to register as a dealer if they meet

  even one factor. See DE 29 at 7. 5 As the Court noted, Defendant held himself out to the public as

  being willing to buy convertible notes at a regular place of business. See DE 29 at 9.

          Defendant asserts that this factor required him to advertise not only that he bought

  securities, but that he also sold them. DE 90 at 11. This is an overly narrow reading of the factor,

  not to mention the statute. 6 Still, he made clear his intent to sell in at least two ways. First, his

  website stated that he would work with issuers on “Registered Financings,” through “registration

  statements filed by the issuer.” DE 67-9 at 13; see DSMF ¶ 43. The purpose of a “registration

  statement” is to sell securities to the public. See 17 C.F.R. § 239.11 (registration statement on Form

  S-1). Second, and more compelling still, Defendant promised “[g]entle conversions and equity sales

  over time” to reassure issuers that he would not convert all the notes to equity and sell all the shares

  at once. 7 See DE 72 at 133:23-135:8 (Keener Dep.).

          Defendant is a dealer, as a matter of law, whether the Court applies the plain language of the

  statute, the controlling precedent, or one or more factors set forth in SEC staff guidance.

  B.      Defendant’s Due Process Argument Fails

          Defendant continues to insist that he lacked fair notice of the law, but no longer even




          5 See also River North, 415 F. Supp. 3d at 858 (the factors are “neither exclusive, nor function
  as a checklist through which a court must march to resolve a dispositive motion”).
          6 Of course, advertising that one is interested in buying convertible notes effectively

  advertises that one will sell the stock that results from them after conversion. See DE 72-26 at
  104:10-17 (Defense expert stated that Defendant plays a role in distributing shares of issuers he
  deals with to the public).
          7
            “Gentle conversions” was a major selling point for Defendant that appeared in his
  PowerPoint presentations to finders (DE 72-2 at 386, 396, 402, 406), as well as in the form letters
  and scripts in his Loan Servicing Manual, which included the references that JMJ would “endeavor
  to be very graceful and gentle in our stock liquidations.” DE 72-2 at 486; see also id. at 484.
                                                        8
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 10 of 14



   implies that the statutory language is vague or ambiguous. DE 90 at 23. Defendant accordingly

   makes no attempt to meet the requirements of challenging the clarity of any statute. See City of South

   Miami v. DeSantis, 408 F. Supp. 3d 1266, 1303 (S.D. Fla. 2019) (quoting Village of Hoffman Estates v.

   Flipside, Hoffman Estates, Inc., 455 U.S. 489, 494 n.7 (1982). Thus, his claim must fail.

           Instead, Defendant returns to his original, and seriously flawed, Due Process fair notice

   argument that in suing him, the SEC has somehow abandoned and now “directly contradicts its prior

   guidance.” DE 90 at 23. The SEC has fully responded to this argument and asks that the Court

   incorporate its prior arguments here, including from its opposition to Defendant’s motion for

   summary judgment. DE 89 at 20-24; see also DE 97 at 2-5. At bottom, Defendant’s quarrel with this

   case turns, not on the objective notice requirement, but on Defendant’s mistaken belief that he has

   been singled out. In other words, this is no more than an impermissible, estoppel argument

   masquerading in due process garb. See DE 89 at 23.

   C.      The Statute of Limitations Does Not Bar The SEC’s Complaint

           Defendant claims that penalties and disgorgement are time-barred under 28 U.S.C. § 2462

   because the new limitations periods specified in the National Defense Authorization Act for Fiscal

   Year 2021 (“NDAA”) do not apply to this case and the tolling agreement that he signed is

   ineffective because Section 2462 is jurisdictional and cannot be waived. DE 90 at 26-27; see NDAA,

   Pub. L. No. 116-283 (2021). He also asserts that under Gabelli v. SEC, 568 U.S.C. 442, 448 (2013),

   the statute began to run as early as July 2010, when the SEC had a “complete and present cause of

   action.” Id. at 27. Defendant is mistaken.

           Even assuming that the NDAA and Defendant’s tolling agreement do not apply—and they

   do—the SEC’s action was timely filed. The SEC filed its Complaint on March 24, 2020. Under

   Section 2462, the SEC is entitled to relief for conduct that occurred on or after March 24, 2015.

   The SEC’s complaint charges conduct from “at least January 2015 through January 2018” and,


                                                       9
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 11 of 14



   therefore, is not time barred. DE 1 at 1. Defendant claims that the statute of limitations began to

   run “more than five years before the Complaint was filed” because he was conducting operations as

   early as July 2010. DE 90 at 29. The Almagarby court addressed the same “first accrual” argument

   and soundly rejected it, reasoning that so long as “at least some [of] the violative conduct occurred

   within the limitations period,” Section 2462 does not preclude relief. 479 F.Supp.3d at 1271.

   Defendant admits that he engaged in his convertible note business as late as January 2018, which

   was 26 months before the SEC filed its Complaint. See Answer ¶¶ 2, 8. The SEC’s cause of action

   thus had not expired when it filed the Complaint.

           Defendant erroneously insists that because his action was time barred at the time the

   Complaint was filed—and it was not—the NDAA cannot revive the claim. Because the SEC’s claim

   was timely at the time the Complaint was filed, Berman v. Blount Parrish & Co., 525 F.3d 1057, 1058-

   59 (11th Cir. 2008) does not apply, and the limitations periods in the NDAA apply to this case. See

   DE 68 at 27-28 (SEC MSJ listing the applicable statute of limitations under the NDAA).

           Finally, Defendant contends that his signed tolling agreement does not preserve an extra

   year of violative conduct—from March 24, 2014 to March 24, 2015—because Section 2462 is a

   jurisdictional statute. DE 90 at 20 (citing SEC v. Graham, 21 F. Supp. 3d 1300, 1308-11 (S.D. Fla.

   2014)). Undermining this position, the Eleventh Circuit declined to adopt the district court’s

   conclusion in Graham that Section 2462 is jurisdictional. SEC v. Graham, 823 F.3d 1357, 1360 n.1

   (11th Cir. 2016). Further, the Graham district court held that the Court could not enlarge the statute

   of limitations based upon the “discovery rule”; not that the parties could not agree to toll the statute

   of limitations. 21 F. Supp. 3d at 1308-11; see also SEC v. Fowler, 6 F.4th 260, n.5 (2d Cir. 2021)

   (finding Section 2462 not jurisdictional and tolling agreement valid).

                                              CONCLUSION

          For the foregoing reasons, the Court should grant the SEC’s Motion for Summary Judgment.


                                                      10
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 12 of 14




                                        11
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 13 of 14



        DATE:   September 7, 2021         Respectfully submitted,


                                    By:
                                           /s/Joshua E. Braunstein
                                          Joshua E. Braunstein
                                          Antony Richard Petrilla
                                          Attorneys for Plaintiff
                                          SECURITIES AND EXCHANGE COMMISSION
                                          100 F Street NE
                                          Washington, DC 20549
                                          Telephone: (202) 551-8470
                                          Braunsteinj@sec.gov

                                          ATTORNEYS FOR PLAINTIFF
                                          SECURITIES AND EXCHANGE
                                          COMMISSION




                                           12
Case 1:20-cv-21254-BB Document 102 Entered on FLSD Docket 09/07/2021 Page 14 of 14




                                   CERTIFICATE OF SERVICE

           I hereby certify that on September 7, 2021, I filed Plaintiff Securities And Exchange
   Commission’s Reply to Defendant’s Opposition to Motion for Summary Judgement through the
   Court’s CM/ECF system, which automatically sends notices to counsel of record in this case.

                                                               /s/Joshua E. Braunstein
                                                               Joshua E. Braunstein


                                               ATTORNEY FOR PLAINTIFF
                                               SECURITIES AND EXCHANGE
                                               COMMISSION




                                                  13
